Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  claim 19 - depending on 18, recites the track comprising at least another portion that is rectangular in cross section in addition to the track comprising at least a portion that is round in cross section (per claim 18)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 - depending on 18, recites the track comprising at least another portion that is rectangular in cross section in addition to the track comprising at least a portion that is round in cross section (per claim 18) which is not discussed in the specification.  It is not clear which portions of the track that has both a rectangular and round cross section applicant is referring to.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 3, “one-way penetration the key into the track” is confusing.  Examiner suggest, “one-way penetration of the key into the track”.  Regarding independent claim 14, lines 4 and 5, “comprising an extension situated between a base member and a hook” is vague and indefinite as to “a base member and a hook” of what element.  Indeed, applicant inferentially claims there are a base member and a hook.  Claims 15-20 are also rejected due to their dependency from rejected claim 14.   
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeWees et al (US Patent no. 8408275). Dewees discloses a hanging apparatus, comprising a track hanger comprising a hook, an extension, and a base member, the base member attachable to a ceiling, the hook terminating at a key comprising one or more barbs and a track (see illustration below).

    PNG
    media_image1.png
    513
    898
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeWees et al (US Patent no. 8408275) in view of Hopper, Jr. (US Patent no. 4920717). Dewees discloses a hanging apparatus, comprising all the claimed features of applicant’s device as discussed above. 
Regarding claim 3, Dewees does not disclose the one or more barbs facilitating one-way penetration of the key into the track.  Hopper, Jr. teaches in a hanging apparatus for attachment of a track (100, figure 4) wherein the track is provided with a peninsular indentation or an inward slot (between sidewalls 104, figure 4) to facilitate one way penetration of a key (110, figure 4) comprising barbs (132); wherein the inward slot frictionally retained the key (110, figure 4) within the peninsular indentation/inward slot (between sidewalls 104, figure 4) of the track (100, figure 4 and Column 5, lines 60-68).    
  It would have been obvious to one of ordinary skilled in the art to have modify the key of DeWees such that it is of the type with a barb for one-way penetration of the key into the inward slot of the track as such connection key is old and well-known in the track connection art as demonstrated by Hopper, Jr.. 
Regarding claim 4, in the combination of DeWees and Hopper, Jr,  DeWees discloses the track (220) defining a peninsular indentation (inward slot of track 220).  
Regarding claim 5, in the combination of DeWees and Hopper, Jr,  Hopper, Jr. teaches wherein the key (110, figure 4) inserted into the peninsular indentation/inward 
Regarding claim 6,  in the combination of DeWees and Hopper, Jr,  Hopper, Jr. teaches the peninsular indentation (between sidewalls 104, figure 4) comprising sides (104) that frictionally retain the one or more barbs (132) within peninsular indentation.  
Regarding claim 7,  in the combination of DeWees and Hopper, Jr,  DeWees discloses the hook (210) defining one or more bends.  
Regarding claim 8,  in the combination of DeWees and Hopper, Jr,  DeWees discloses wherein the one or more bends consist essentially of a first bend, a second bend, and a third bend (see illustration below)
Regarding claim 9,  in the combination of DeWees and Hopper, Jr,  DeWees discloses wherein the first and second bends comprise obtuse bends, wherein the third bend comprises a substantially orthogonal bend (see illustration below).  


    PNG
    media_image2.png
    502
    900
    media_image2.png
    Greyscale


Regarding claim 12,  in the combination of DeWees and Hopper, Jr,  DeWees discloses wherein the base member has a rectangular cross section (see illustration above).  
Regarding claim 13,  in the combination of DeWees and Hopper, Jr,  DeWees discloses wherein the track (220) is attached to the track hanger to define a mounting system. 
Regarding claim 14,  the combination of DeWees and Hopper, Jr. discloses a hanging apparatus comprising: a track hanger; and a track; 46Attorney Docket No.: BPMDL00701.Pl.Cl (10484IJ CIP CI) the track hanger comprising an extension situated between a base member and a hook: and the hook terminating at a key comprising one or more barbs facilitating one-way penetration of the key into the track (see discussions above regarding claims 1-3).  
Regarding claim 15, the combination of DeWees and Hopper, Jr. discloses the track defining an inward slot into which the key is inserted (see claim 5 discussion above).
Regarding claim 16, the combination of DeWees and Hopper, Jr. discloses the inward slot comprising sides that frictionally retain the key within the inward slot of the track (see claim 6 discussion above).  

Regarding claim 18,  in the combination of DeWees and Hopper, Jr.,  Dewees discloses the track (220, figure 2) comprising at least a portion (upper portion of 220, figure 2) that is round in cross section.  
Regarding claim 19,  in the combination of DeWees and Hopper, Jr.,  Dewees discloses the track (220, figure 2) comprising at least another portion (lower portion of 220) that is rectangular in cross section.  
Regarding claim 20, in the combination of DeWees and Hopper, Jr.,  Dewees discloses wherein the base member (see illustration above) comprises a fastener (holes in the base member) receives fastener) that is attachable to a ceiling.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record further demonstrate hanger apparatus with inward slots or indentations for receiving keys of a mounting bracket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc